Victoria Foxworthy et al v. Sluss et al.
Case No.: 2:18-cv-40
Objection to Request for a Stay

                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                               BIG STONE GAP DIVISION

VICTORIA B. FOXWORTHY, MOTHER
NEXT-OF-KIN AND CO-ADMINISTRATOR
OF THE ESTATE OF JARROD TY FOXWORTHY,
DECEASED: ROBERT B. HINES, II,
CO-ADMINISTRATOR OF THE ESTATE OF
JARROD TY FOXWORTHY, DECEASED                                                        PLAINTIFFS

vs.    Case No: 2:18-cv-40-JPJ-PMS

RYAN JOSEPH SLUSS
JERRY SHULER
CHARLES CARTER and
WILLIAM A. MARSHALL                                                                DEFENDANTS

                            OBJECTION TO REQUEST FOR A STAY

         Now come the Defendants, Sluss, Shuler, Carter and Marshall, by their Counsel, and

object to their request for a stay of the civil proceeding.

      1. The ongoing criminal proceeding will not thwart the discovery process, should the Court

         deny the pending Motion to Dismiss. The BOP will have any needed records that would

         be potentially relevant to the claims, and there has been no subpoenas issued yet for

         records;

      2. The Defendants intend to submit Affidavits in support of a Rule 56 Motion expeditiously

         should the Court deny the Motion to Dismiss;

      3. The Defendants have asserted a qualified immunity defense that deserves resolution prior

         to a protracted litigation.




                                                   1
Victoria Foxworthy et al v. Sluss et al.
Case No.: 2:18-cv-40
Objection to Request for a Stay

       Respectfully submitted,


                                    RYAN JOSEPH SLUSS
                                      JERRY SHULER
                                     CHARLES CARTER
                                   WILLIAM A. MARSHALL
                                       BY COUNSEL



/s/ Timothy W. McAfee
Timothy W. McAfee
Virginia State Bar #: 21779
Tennessee BOPR #: 020590
Attorney for: Sluss, Shuler, Carter & Marshall
408 Wood Avenue
P.O. Box 610
Big Stone Gap, VA 24219
Telephone: (276) 523-5300
Fax: (540) 301-5777
E-mail: tmcafee@timothymcafee.com




                                             2
Victoria Foxworthy et al v. Sluss et al.
Case No.: 2:18-cv-40
Objection to Request for a Stay

                               CERTIFICATE OF SERVICE

       I, Timothy W. McAfee, do hereby certify that I have electronically filed the foregoing

Objection to Stay with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all Counsel of record on 5/15/19.

/s/ Timothy W. McAfee
Timothy W. McAfee
Virginia State Bar #: 21779
Tennessee BOPR #: 020590
Attorney for: Sluss, Shuler, Carter & Marshall
408 Wood Avenue
P.O. Box 610
Big Stone Gap, VA 24219
Telephone: (276) 523-5300
Fax: (540) 301-5777
E-mail: tmcafee@timothymcafee.com




                                                 3
